As a matter of procedural analysis, the order of November 27, 1965, can be characterized as either (1) an erroneous but final order, or (2) an incomplete order analogous to the granting of a demurrer without judgment or dismissal.
If it is considered a final order, the remedy for failure to give reasons as required by Section 2321.17, Revised Code, is a reversal, remand, statement of reasons and reappeal. The consequent lost motion in docketing two cases, transferring files, and the months of delay for processing would be a serious inconvenience to the litigants and a burden on the court.
Treating the order as incomplete and therefore nonfinal has many procedural advantages. Upon motion or sua sponte, the court could dismiss an initial notice of appeal as is now done in simple demurrer order cases. This avoids the necessity for normal processing such as assignments of error, briefs and oral hearing. It greatly facilitates the transfer of files.
For these reasons, and because I believe it will provide a more effective means of enforcing the party's right to a statement of reasons, I concur in holding that the final order here was not that of November 27, 1965, but that of December 28, 1965. *Page 25